DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 30, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the predefined shape includes a plurality of leg portions.” However, claim 10 from which it depends already recites, “wherein the predefined shape defines a plurality of legs,” which manages to be both mostly duplicative and yet a different formulation (“defines,” “includes”) at the same time, rendering the claim unclear. Applicant should strike the cited passage from claim 3.
Claim 30 recites “substantially parallel” (the second-to-last line). The term “substantially parallel” is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 
Claim 37 is rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hajila et al. (FR 2 929 326 A1) in view of Sherrill (US Pub. 2003/0089701).
Hajila discloses a conduit (exhaust duct 8) defining a flow path of a fluid flow; and
at least one resistive heating element (2) exposed to the fluid flow within the conduit (ascertainable from figs. 1 and 2a), the at least one resistive heating element defining at last one heated surface of a plurality of guide vanes exposed to the fluid flow (ln. 157, “resistors are formed by several heat-conducting lamellae 2, traversed by an electric current”) and configured to redirect the fluid flow (see figs. 3–5)
Hajila does not disclose its conduit having a shape including an increasing or decreasing cross-sectional area along the flow path; wherein a distance between the guide vanes increases in a flow direction of the conduit to guide the fluid flow in the increasing cross-sectional area of the conduit or 
However, Sherrill discloses a functionally similar conduit (105; para. 2, “duct”) having a shape including a decreasing cross-sectional area along a flow path (para. 42, “cone shaped cross section”).
The advantage of this feature is that it shrinks its size and allows it to fit into a smaller space.
Furthermore, Hajila broadly teaches that its heated blades or lamellae 2 can be configured to be “aligned on the axis of the exhaust duct and/or on the axis of the gas flow so as to eliminate any exhaust back pressure” (lns. 218–219).
Therefore, it would have been obvious to one of ordinary skill in the art to have the conduit of Hajila adopt the decreasing cross-sectional area taught by Sherrill to allow it to fit into a smaller space, and to align the heated blades of Hajila so that they aligned with said decreasing cross-section axis of the gas flow to eliminate back pressure.
Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hajila.
Claim 30: Hajila discloses a conduit (8) defining a flow path (“duct”) having a bend (clearly implied by the language of “curved in the axis of the exhaust duct”); and
at least one resistive heating element (2) exposed to the fluid flow within the conduit (ascertainable from figs. 1 and 2a), the at least one resistive heating element defining at least one heated surface of a plurality of guide vanes exposed to the fluid flow (lns. 156–157, “resistors are formed by several heat-conducting lamellae 2, traversed by an electric current”) and configured to redirect the fluid flow to reduce back pressure, provide a desirable temperature distribution, or provide desirable flow constituent distribution (lns. 218–219, “aligned on the axis of the exhaust duct and/or on the axis of the gas flow so as to eliminate any exhaust back pressure”),
wherein the plurality of guide vanes are substantially parallel to the bend of the flow path to guide the fluid flow around the bend (ibid.).
Claim 37: Hajila does not disclose the bend being a 90° bend.
However, one of ordinary skill in the art would understand that a 90° bend would be desirable to allow the conduit to fit into particular spaces, and would have given Hajila’s conduit a 90° bend for that reason.

Allowable Subject Matter
Claims 4, 10, 11, 16, 18, 20, and 22–26 are allowed.
Claim 3 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
Claims 32–34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
For claims 3, 4, 10, 11, 16, 18, 20, and 22–26, see the previous Office action mailed 17 November 2020.
For claim 32 (from which claims 33, 34, and 36 depend), although the prior art of record discloses a resistive heating element having an airfoil cross-sectional geometry (see numerous figures in Moskal et al., US Pub. 2010/0132921) as well as a heating element with a shape-change material of a shape memory alloy (VonArx et al., US Pub. 2002/0090209, see para. 54), neither these prior art, nor any other prior art of record, render obvious having the heating element with a shape-change material configured to change its airfoil cross-sectional geometry. At most, the prior art would render obvious using a shape memory alloy to support an airfoil, since a heat effect on a shape memory alloy can cause it to maintain its intended shape in an improved way, but claim 32 is more specific.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 March 2021, with respect to the § 103 rejection of claim 32 have been fully considered and are persuasive. The § 103 rejection of claim 32, and those claims depending therefrom, has been withdrawn. 
Applicant’s arguments with respect to claims 28–30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN J NORTON/Examiner, Art Unit 3761